IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SUNOCO PARTNERS MARKETING &
TERMINALS L.P.,

Plaintiff,

POWDER SPRINGS LOGISTICS, LLC,
AND MAGELLAN MIDSTREAM

)
)
)
)
)
v. ) Civil Action No. 17-1390-LPS-CJB
)
)
)
PARTNERS, L.P., )

)

)

Defendants.

REPORT AND RECOMMENDATION

In this action filed by Plaintiff Sunoco Partners Marketing & Terminals L.P (“Sunoco” or
“Plaintiff’) against Powder Springs Logistics, LLC (“Powder Springs”) and Magellan Midstream
Partners, L.P. (“Magellan” and collectively with Powder Springs, “Defendants”), Sunoco alleges
infringement of United States Patent Nos. 6,679,302 (the “'302 patent’’), 7,032,629 (the “'629
patent”), 9,207,686 (the “'686 patent”), 9,494,948 (the ‘'948 patent”) and 9,606,548 (the “548
patent” and collectively with the other patents, “the asserted patents”).! Presently before the
Court is the matter of claim construction. The Court recommends that the District Court adopt
the construction set forth below.
I. BACKGROUND AND STANDARD OF REVIEW

The Court hereby incorporates by reference the summary of the background of this

matter set out in its July 26, 2019 Report and Recommendation (“July 26 R&R”). (D.I. 321 at 1-

 

I Four of the five asserted patents (the '302 patent, '629 patent, '948 patent and '548
patent) are at issue in another litigation (the “Illinois Litigation”). See (D.I. 176 at 54; Sunoco
Partners Mktg. & Terminals, L.P. v. U.S. Venture, No, 15-CV-8178 (D.I. 161) (N.D. Ill. April
10, 2017)). Sunoco also asserts United States Patent No. 7,631,671 (the “'671 patent’) in the
Illinois Litigation. The '686, '948 and '548 patents are all continuations of the '671 patent. (D.I.
176 at 5 n.7)

 
2) It additionally incorporates by reference the legal principles regarding claim construction set
out in the July 26, 2019 R&R. Ud. at 2-5)
Il. DISCUSSION

The parties had claim construction disputes regarding five terms or sets of terms
(hereinafter, “terms”). The Court has addressed four of these terms in previously-issued Report
and Recommendations. (D.I. 321; D.I. 331) The Court addresses the remaining term
(“gasoline”), which presented the most challenging claim construction dispute, herein.

The claim term “gasoline” appears in all asserted claims of the patents-in-suit. The use of
the disputed term in claim 1 of the '302 patent and claim 1 of the '548 patent is representative.
(See Defendants’ Markman Presentation, Slides DDX-104-05) Accordingly, these claims are
reproduced below, with the disputed term highlighted:

1. A system for blending gasoline and butane at a tank farm
comprising:

a) a tank of gasoline;
b) a tank of butane;

c) a blending unit, at the tank farm, downstream of and in fluid
connection with the tank of gasoline and the tank of butane;

d) a dispensing unit downstream of and in fluid connection with
the blending unit; and

e) arack, wherein the dispensing unit is located at the rack and is
adapted to dispense gasoline to gasoline transport vehicles.

('302 patent, col. 13:12-23 (emphasis added))

1. A system for blending butane with a gasoline stream having a
gasoline flow rate, comprising:

an injection device injecting the butane into the gasoline stream at
a butane flow rate;

 
a volatility measurement device in communication with the
gasoline stream, the volatility measurement device configured to
output data representative of a volatility measurement; and

a processor in connection with the injection device and the
volatility measurement device, the processor configured to:

receive the volatility measurement, receive a target volatility value;

determine an adjustment to the butane flow rate based on the
volatility measurement and the target volatility value; and

output a signal representative of the adjustment to the injection
device.

('548 patent, col. 17:11-28 (emphasis added))

The parties’ competing proposed constructions for “gasoline” are set out in the chart

 

 

below:
Term Plaintiff’s Proposed Defendants’ Proposed
Construction Construction
“gasoline” “various types of refined “a type of petroleum-based
petroleum that are used as liquid”
fuel”

 

 

 

 

 

(D.I. 171 at 9) The crux of the parties’ dispute with respect to this term is whether “gasoline”
should be construed to encompass both “liquid streams [of gasoline] in [a] refinery” as well as
“liquid streams [of gasoline] downstream of that refinery[,]” or whether it should be construed to
encompass only the final, finished gasoline product ready for consumption (which, according to
Sunoco, would not include liquid streams in a refinery). (/d. at 11; see also D.J. 315 (“Tr.”) at
14) Defendants assert that the plain and ordinary meaning of “gasoline,” as supported by the
intrinsic record, encompasses both gasoline streams in a refinery and gasoline downstream of the
refinery (i.e., “a type of petroleum-based liquid”). (D.I. 171 at 9; D.I. 188 at 2; Tr. at 25-26, 46)

Sunoco, meanwhile, argues that the patents expressly define “gasoline” to mean the various

 
types of refined petroleum that are used as fuel (such that gasoline streams in a refinery would be
excluded) and that this definition is consistent with the way persons of ordinary skill understand
“gasoline.” (D.I. 176 at 3; D.I. 191 at 3-4; Tr. at 23)

It is beyond dispute that the general rule of claim construction is that “[t]he words of a
claim are generally given their ordinary and customary meaning as understood by a person of
ordinary skill in the art when read in the context of the specification and prosecution history.”
Thorner vy. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). There are two
exceptions to this rule: “1) when a patentee sets out a definition and acts as his own
lexicographer, or 2) when the patentee disavows the full scope of a claim term either in the
specification or during prosecution.” Jd. The standards for finding lexicography and disavowal
are “exacting.” Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1024 (Fed. Cir. 2015)
(internal quotation marks and citation omitted).

In the Court’s view, the plain and ordinary meaning of the term “gasoline,” as is
underscored by the content of the two representative patents (the '302 patent and the '548 patent),
can refer to gasoline streams that are found, infer alia, inarefinery. (See D.I. 188 at 2; Tr. at 15-
17) This is evident in various portions of the patent specifications.

For example, in the “Background of the Invention” section of the '302 patent

specification, the patentee explained that:

 

2 In instituting inter partes review proceedings as to the '948 and '548 patents, the

United States Patent and Trademark Office’s Patent Trial and Appeal Board (““PTAB”) adopted
Defendants’ proposed construction of “gasoline.” (D.I. 277, ex. A at 8-15; D.I. 307, ex. A) The
Court notes, however, that the PTAB has done so while stressing that: (1) it is applying the
“broadest reasonable interpretation” standard for claim construction (i.e., not the Phillips
standard that applies here), (D.I. 307, ex. A at 6 n.4); (2) certain disclosures of the '948 and '548
patents are consistent with Sunoco’s view, (id. at 10-11), and (3) its construction of the term is
only “preliminary” at this stage, (id. at 11).

4

 
Butane has historically been blended with gasoline at several

points in the gasoline distribution chain. The first opportunity to

blend butane with gasoline is at the refinery, before pipelines

transport gasoline to tank farms. Refineries often add butane at the

trunk line in response to changes in Reid vapor pressure demand.

This process is imprecise, however, because the blended gasoline

is subsequently mixed in the pipeline with other sources of

gasoline of varying Reid vapor pressure. Moreover, because

gasoline pipelines serve multiple regions that have variable RVP

requirements, the refinery can only modify the gasoline to the

lowest maximum RVP allowed by the EPA across the various

regions served by the pipeline.
('302 patent, cols. 1:66-2:10 (emphasis added)) During the Markman hearing, Plaintiff's counsel
conceded that the patentee’s use of the term “gasoline” in this portion of the '302 patent
specification was an example of the patentee using the term “more broadly” than the construction
proposed here by Plaintiff—i.e., to include reference to the gasoline streams found at a refinery
(and thus to substances that would not be included in Plaintiffs construction of the term
“sasoline”). (Tr. at 16-17) The specification then goes on to note that butane is sometimes
“added to gasoline” at a second point (i.e., “while [the gasoline] is being transported in the
pipeline”) and at a “third point of blending” (i.e., “at the tank farm’). (‘302 patent, col. 2:11-12,
24)

The '548 patent specification further supports the conclusion that the plain and ordinary
meaning of “gasoline” is as suggested by Defendants. The '548 patent incorporates by reference
the specification of the '302 patent. ('548 patent, col. 1:5-18) And in the “Background of the
Invention” section of the '548 patent specification, the patent cites to two prior art patents

disclosing exemplary “refinery blending process[es:]”

1) “Mayer, U.S. Pat. No. 3,751,644” owned by Sun Oil
Company, which “describes a system for automatically
adjusting the amount of butane added to a gasoline stream
at a petroleum refinery, based on continuous measurements

5

 
of the Reid vapor pressure of the gasoline downstream
from the point of blending.” (d., col. 2:26-33 (emphasis
added)); and

2) “Bajek’s U.S. Pat. No. 3,999,959, which is owned by
Universal Oil Products Company, also discloses a system
for blending butane and gasoline at a petroleum refinery.
The Bajek system blends butane with a low-octane gasoline
stream and a high-octane gasoline stream, and then
analyzes the blended gasoline to measure characteristics
such as Reid vapor pressure and vapor to liquid ratio.
Bajek does not disclose monitoring the gasoline upstream
of the blending operation, or calculating the blend ratio
based upon such upstream monitoring.” (d., col. 2:40-49
(emphasis added))

The '548 patent’s description of Bajek is particularly instructive. It must be that when the patent
states that Bajek discloses a system for blending “butane” and “gasoline[,]” that reference to
“gasoline” includes reference to a “gasoline stream” found at a refinery—because those gasoline

streams are what is thereafter described as being blended with butane in the Bajek system.

 

3 Sunoco retorts that these statements in the respective patent specifications are

irrelevant because they are found in the “Background of the Invention” section of the patents.
(D.I. 191 at 2) The Court does not agree that this is so. Sunoco does not point to any caselaw
indicating that statements found in the “Background of the Invention” section of a patent are
irrelevant to understanding the ordinary meaning of a term in a patent. Of course, if language in
the “Background of the Invention” section that describes a term seems like it is in direct conflict
with language regarding that term that is found in a section describing the present invention, then
there might be reason to credit the latter over the former. But otherwise, or absent some other
indication to the contrary, if one is attempting to discern the plain and ordinary meaning of a
term used in a patent, it would seem that important clues can be drawn from each instance of that
word’s use in a patent. See Techno View IP, Inc. v. Oculus VR, LLC, Civil Action No. 17-386-
VAC-CJB, 2018 WL 4141032, at *3 (D. Del. Aug. 30, 2018) (adopting a construction for
“videogame” that drew definitional language both from portions of the “Background of the
Invention” section of the patent and from the “Detailed Description of the Invention” section of
the patent, where the language from these different sections was not in conflict with each other)
(internal quotation marks omitted); Symantec Corp. v. Veeam Software Corp., No. C 12-0700 SI,
2014 WL 212624, at *7 (N.D. Cal. Jan. 17, 2014) (rejecting defendant’s argument that a
statement in the “Background of the Invention” section of the patent relating to the disputed term
was irrelevant because it was describing the prior art and not the invention, where “there is no
language in the patent suggesting that the description provided is limited only to the prior art”).

6

 
Thus, the '302 patent and '548 patent both use the term “gasoline” to refer to substances
that necessarily include gasoline streams found at a refinery. And this also makes sense in terms
of the typical usage of the words in question. What is a “gasoline stream” after all, but a stream
of gasoline? This all supports Defendants’ position that the ordinary meaning of “gasoline”—as
understood in the context of the intrinsic record—includes gasoline at a refinery (e.g., “gasoline
streams” utilized at such a refinery). (See Defendants’ Markman Presentation, Slides DDX 106-
09)4

Sunoco’s leading argument in support of its construction is that the patents “express[ly]”
define the term “gasoline” in a manner that excludes “‘liquid streams in the refinery[.]’” (D.I.
191 at 1-2; see also D.1. 176 at 2-3; Tr. at 56) In support, Sunoco points to the following
emphasized portions of the specification of the '302 patent (which are found in the section
entitled “Detailed Description of the Exemplary Embodiments”):

The term “tank farm” is meant to encompass any facility that
contains a number of large storage tanks for petroleum products,
from which petroleum tanker trucks are filled. Such facilities
typically contain multiple storage tanks that separately contain
various types and grades of gasoline, including reformulated
gasoline as that term is typically used in the gasoline business, and
the various grades of reformulated gasoline. The tanks may also
contain more specialized petroleum products. Each of these
various types and grades of gasoline and specialized petroleum

products, is capable of being blended according to the present
invention, and is thus encompassed within the term “gasoline.” ...

The dispensing unit can be any type of unit that is adapted for
dispensing petroleum products to conventional receptacles
mounted on petroleum tanker trucks. One typical dispensing unit

 

4 Indeed, some of the claims of the patents-in-suit use the phrase “gasoline stream”

in describing the invention, and state that gasoline streams are blended with butane (including at
tank farms). How then could “gasoline streams” be something that are not “gasoline” and that
exist only at the refinery?

7

 
is called a “rack” and is located on the tank farm. The dispensing
unit can comprise several outlet ports to which different transports
may be coupled. Generally, a transport driver connects the
transport to the dispensing unit and selects the desired grade of
gasoline. The selection of gasoline initiates the blending process.
In the description that follows, gasoline can include gasoline, as
well as other types of refined petroleum products such as diesel
and jet fuel.

('302 patent, cols. 4:58-5:27 (emphasis added))

In citing to these portions of the specification, Sunoco has not met the “exacting”
standard to demonstrate that the patentee therein defined “gasoline” in a way that would alter the
plain and ordinary meaning of the term (i.e., to exclude gasoline streams at a refinery that are
used to make “finished gasoline”). To act as its own lexicographer, a patentee must “clearly set
forth a definition of the disputed claim term other than its plain and ordinary meaning.” Thorner,
669 F.3d at 1365 (internal quotation marks and citation omitted). Here, the patentee’s statements

29 46

about certain substances that “are encompassed within the term” “gasoline” or about what
gasoline “can include” do not suggest that the meaning of “gasoline” is necessarily limited in the
way Plaintiff suggests. In other words: (1) where the patent makes reference to “gasoline” in a
manner that refers to gasoline streams existing in the refinery; and (2) then the patent later says
that “gasoline” “can include” or “encompass[es]” certain finished gasoline products that exist
downstream of the refinery; that simply means that (3) the term “gasoline” is broad enough to
refer to all of those substances. If the patentee had a different, more particularized view of what

“gasoline” should mean (i.e., one that tracks Plaintiffs proposal here), it could have set this out

clearly somewhere in the patent. But it did not do so.” Thus, nothing about the portions of the

 

5 Other portions of the specification indicate that when the patentee wanted to

provide an express definition for a term, it knew how to do so. (See, e.g.,'302 patent, col. 5:13-
8

 
specification referenced by Plaintiff changes the ordinary meaning of “gasoline”; it is a refined
substance that exists in various forms inside the refinery, where it is made, and downstream of
the refinery.° Cf Int’l Biomedical Ltd. v. Gen. Elec. Co., CAUSE NO. 1-14-CV-397-LY, 2015
WL 7431408, at *3 (W.D. Tex. Nov. 20, 2015) (rejecting the patentee’s argument that a
statement in the specification explaining that a base “may include a pedestal and wheels”
amounted to lexicography requiring that a base must include a pedestal and wheels) (emphasis
omitted); Adventis Pharms. Inc. v. Impax Labs., Inc., No. 02-1322 (GEB), 2011 WL 94188, at *3
(D.N.J. Jan. 11, 2011) (holding that in stating that a “suitable antiadherent includes” certain
compounds, the patentee did not act as his own lexicographer and limit the term to only
including the thereafter-listed compounds, because the patentee’s phraseology did not amount to
a “clear definition transition phrase” such as “defined as” or “means” or “refers to” or “is[,]” and
where those types of clear definition transition phrases were otherwise used in the specification)

(internal quotation marks omitted).’

 

15 (“As used herein, the term ‘tank farm’ only includes tank farms that distribute petroleum
products to petroleum tanker trucks.”) (emphasis added))

6 Defendants do not dispute that the ordinary meaning of gasoline is a substance
that is “refined”—in that it is no longer crude oil. (Tr. at 26, 45 (“I’m not saying gasoline is
crude oil. Gasoline is refined from crude oil.”)) And it is not in dispute that gasoline is
“refined” in the refinery. (/d. at 54)

7 Sunoco contends that regulations promulgated by the Environmental Protection
Agency (“EPA”), which are referred to generally in the patents, (see, e.g., '948 patent, cols. 1:59-
2:1), underscore that the plain and ordinary meaning of “gasoline” comports with its proposed
construction, (D.I. 176 at 4n.4; D.L. 191 at 3-4; Tr. at 20-21). To that end, the EPA regulations
define “gasoline” to mean “any fuel sold in any State[] for use in motor vehicles and motor
vehicle engines, and commonly or commercially known or sold as gasoline.” 40 C.F.R. §
80.2(c) (2015). But again, no one disputes that “gasoline” as used in the patents-in-suit includes
this meaning. (D.I. 307, ex. A at 4) Moreover, as Defendants point out, even these EPA
regulations later refer to “gasoline” as something existing inside the refinery, where it is
produced. (See Defendants’ Markman Presentation, Slide DDX-122 (quoting 40 C.F.R. §

9

 
Nor has Plaintiff met the “exacting” standard to show that the patentee disavowed the full
scope of this claim term (i.e., to exclude gasoline streams at a refinery), either in the specification
or during prosecution. The Court has already discussed the content of the patent specifications
above. And with regard to the prosecution history, there the patentee did not disavow the full
scope of the term “gasoline” either. Indeed, if anything, the prosecution history provides some
support for the idea that the ordinary meaning of “gasoline” includes gasoline streams found in a
refinery.

During prosecution of the '302 patent, the Examiner originally allowed some claims and
rejected other claims as being anticipated by Bajek, the prior art patent previously referenced
above. (D.I. 166, ex. G at SUN_MAG_ 0000173) The claims that were allowed were claims that
referenced the simplifying and optimizing of purchasing decisions, as well as claims directed to a
feedforward blending system. (Tr. at 37, 66; D.I. 166, ex. G at SUN_MAG_0000173)® The

Examiner explained that Bajek discloses “a gasoline blending system comprising a source of

 

80(h)); Tr. at 48-49) That is, the EPA regulations define “refinery” to mean “any facility,
including but not limited to, a plant, tanker truck, or vessel where gasoline or diesel fuel is
produced, including any facility at which blendstocks are combined to produce gasoline or diesel
fuel, or at which blendstock is added to gasoline or diesel fuel.” 40 C.F.R. § 80(h) (2015)
(emphasis added). In the Court’s view, then, the definitions found in the EPA regulations do not
settle this matter.

8 According to Defendants, a feedforward blending system is one that: (1) receives
a volatility measurement of gas; (2) receives a volatility measurement of butane; (3) makes a
calculated prediction of what you need to blend; and (4) then blends butane into gasoline. (See
Tr. at 67-68, 128-29) For example, the Examiner stated that claim 5 would be allowed if
rewritten in independent form; that claim discloses sensors that measure the vapor pressure of
gasoline and butane within the blending unit immediately before blending. (D.I. 166, ex. G at
SUN_MAG _ 0000173, SUN_MAG 0000226) Meanwhile, a feedback system (which, according
to Defendants, is disclosed in Bajek) consists of: (1) performing the blending; (2) taking the
relevant measurements; and (3) adjusting from there. (Tr. at 68, 129; D.I. 28, ex. 5, cols. 8:22-
10:33)

10

 

 
gasoline... and a source of Butane[.]” (D.I. 166, ex. G at SUN_MAG_0000173) In response,
the patentee amended claims 1, 13, 37 and 41 such that the blending system comprised, inter
alia, a blending unit “at the tank farm[.]” (/d. at SUN_MAG_0000226, 228, 234) And the
patentee explained that the independent rejected claims, as amended, “recite blending or a
blending unit at a tank farm where gasoline is dispensed with a dispensing unit. Typically, the
tank farm is the point of distribution to tanker trucks or other forms of transportation.” (Jd. at
SUN _MAG_000023 6) The patentee then distinguished Bajek by explaining that Bajek:

[T]eaches a system for blending gasoline streams. However, the
technology disclosed in Bajek is limited to blending gasoline
streams as part of the refining process.... The various gasoline
streams the refiner works with are part of the refining process and
are not the end product that is distributed to retailers. ...
Accordingly, Bajek is limited to controlling gasoline pools at the
refinery before entering the pipeline to be transported to the tank
farm.

As described in the specification of the present application,
blending at the refinery is only the first stage in the delivery
process for gasoline. The inventions defined by amended Claims
1, 13, 37, and 41 are directed to controlling the volatility of
gasoline at the point of distribution, namely the tank farm. The
prior methods of blending butane at the refinery lack the precision
provided by the inventions defined by these claims. . . . In contrast
to the raw components at the refinery, the tank farm distributes
finished gasoline ready for consumption.

(Ud. at SUN_MAG-0000236-37 (emphasis added)) But the Examiner was not persuaded,
informing the patentee that the Bajek blending system still anticipated these claims because
refineries have tank farms. (Jd. at SUN_MAG_0000241) In response, the patentee further
amended these claims to recite “a rack[.]” (Ud. at SUN MAG 0000245, 247, 254, 255) These

amended claims were then allowed. Ud. at SUN_MAG_ 0000258)

11

 
This portion of the prosecution history demonstrates that it was not some special
definition of “gasoline”’—.e., one that excluded gasoline streams in a refinery—that resulted in
the allowance of the claims. After all, the Examiner referred to Bajek as describing a source of
“gasoline” that exists at the refinery. And the patentee referred to Bajek as disclosing a system
for blending “gasoline streams” or “gasoline pools,” which are streams of “gasoline” or pools of
“gasoline.” Rather, it was the addition of the “rack” limitation that made it clear that the claims
at issue were limited to a particular location downstream of the refinery. (D.I. 188 at 2; Tr. at 28,
41) This reinforces Defendants’ position that the ordinary meaning of “gasoline” is broad
enough to encompass gasoline (e.g., gasoline streams) in a refinery, and it certainly does nothing
to suggest that during prosecution, Plaintiff did something to disavow the full scope of the
ordinary meaning of “gasoline.”

The Court certainly acknowledges that in the prosecution history, the patentee was
asserting that there are differences between gasoline utilized at a refinery and gasoline found at a

tank farm downstream from a refinery.” For example, the patentee there explained that the

 

9 During the Markman hearing, Sunoco’s arguments with respect to the term

“gasoline” emphasized its position that “gasoline” as claimed in the patents is something found
“downstream of the refinery.” (See, e.g., Tr. at 7-8, 56 (“I think it’s [] clear that we defined
[‘gasoline’] in the patent to say, here we’re talking about downstream of the refinery where the
crude oil goes in and the gasoline comes out.”), 59, 65 (Sunoco’s counsel agreeing that it
included “refined” in its proposed construction of “gasoline” “to mean downstream from the
initial or crude oil refinery”)) Thus, understandably, Defendants’ responsive arguments at the
Markman hearing were focused on demonstrating that, according to the patents, “gasoline” can
exist at the refinery. And, as the Court has noted herein, Defendants are surely right about that.

However, upon review of the filings relating to the IPR proceedings, the Court notes that
in those proceedings, Sunoco’s arguments (or, at least, where Sunoco was placing its emphasis)
seemed to shift a bit. That is, there Sunoco asserted that the “key claim construction dispute
between the parties” was not “where gasoline may be found (i.e., in a refinery)” but instead was
whether “the components that are blended to make gasoline (e.g., ‘gasoline streams’ or other

component streams)” are “gasoline[.]” (See, e.g., D.I. 293, ex. A at 2-3 (internal quotation marks
12

 
“various gasoline streams that the refiner works with are part of the refining process and are not
the end product that is distributed to retailers” and that in “contrast to the raw components at the
refinery, the tank farm distributes finished gasoline ready for consumption.” (D.I. 166, ex. G at
SUN_MAG_0000236-37 (emphasis added)) But the key point is that in noting all of this, the
patentee was nof indicating that the way it was going to distinguish these two types of substances
was by calling one of them “gasoline” and one of them something else that is not “gasoline.” If
anything, what these prosecution history excerpts show is that the patentee knew that if it was
going to make a distinction between the two substances, then some other words would need to be
used (e.g., when the patentee uses “finished gasoline” to refer to gasoline at a downstream tank
farm that is ready for consumption or to “gasoline streams that the refinery works with” to refer

to gasoline found at the refinery that is not “finished gasoline”), '°

 

and citation omitted) (emphasis in original)) The Court notes that it does not have before it the
full record that was presented to the PTAB. That said, the Court has also herein set out why the
intrinsic record (and the overall record before it) demonstrates that “gasoline” can include
“gasoline streams” found in a refinery.

10 As Plaintiff notes, in the prosecution history and in the patents-in-suit, the
patentee repeatedly stated that its invention was meant to relate to the utilization of gasoline
downstream of a refinery. That is indicated, for example, in the prosecution history, where the
patentee states that “Bajek is limited to controlling gasoline pools at the refinery before entering
the pipeline to be transported to the tank farm[,]” whereas the present invention encompasses
different blending processes. (D.I. 166, ex. G at SUN_MAG 0000236 (emphasis added)) And
the '948 patent, for example, includes the statement that “[t]he invention... may be practiced at
any point on a pipeline downstream ofa refinery.” ('948 patent, col. 5:1-5 (emphasis added); see
also id., col. 11:19-27 (“The invention may be located anywhere downstream of a refinery.”)
(emphasis added)) Other patents-in-suit include similar statements. (‘302 patent, title and
Abstract; see also id., cols, 2:57-3:2 (“[A] need exists for precise measurements at the final
distribution point, which is the tank farm.”’); id., col. 3:14-16 (“The present invention is a system
and method for blending butane with gasoline at the tank farm, immediately before the gasoline
is dispensed to a tanker truck.”); Tr. at 31 (Defendants’ counsel stating that “I certainly agree
these inventors are trying to say we are outside of refineries.”)) And yet, it is clear that
Defendants, in making their invalidity case, are going to assert that some claims of the patents-
in-suit (that do not include limitations drawn to a “tank farm” or “rack”), like claim 7 of the '948

13

 
For all of the above reasons, the Court concludes that Plaintiff's proposed construction
for “gasoline” is not appropriate. With the Court having resolved the dispute between the parties
(and with Defendants’ proposed construction not adding much of use), (D.I. 191 at 3), the Court
recommends that “gasoline” be afforded its plain and ordinary meaning and that the term need
not be further construed at this time.

Il. CONCLUSION

For the foregoing reasons, the Court recommends that the District Court adopt the
following construction:

l, “gasoline” should be afforded its plain and ordinary meaning

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.
Civ. P, 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

 

patent or claim 27 of the '302 patent, may be practiced at a refinery. (D.I. 188 at 3; Tr. at 69-70)
The Court understands a part of Plaintiff's counter to this argument to be that such claims: (1)
have to be limited to downstream-of-the-refinery blending, in light of what is said in the patents
and the prosecution history regarding the intent behind the inventions; and so (2) it must be that,
in claims like claim 7 of the '948 patent or claim 27 of the '302 patent, the claims’ use of the
word “gasoline” is something that helps to convey this point.

It may be that Plaintiff is wrong in its claim that the patented inventions are all limited to
blending downstream of a refinery. Or it may be that Plaintiff is right about that, but that (in
claims like claim 7 of the '948 patent or claim 27 of the '302 patent), it is the inclusion of words
other than “gasoline” that shows that this is so. Or it may be that Plaintiff is right that the claims
were meant to all be directed to downstream blending, but the patentee made some mistakes as to
certain claims and did not include words that conveyed this clearly. See Bayer CropSci. AG v.
Dow AcroScis. LLC, 728 F.3d 1324, 1332 (Fed. Cir. 2013) (“[I]t is hardly unknown for a
patentee with an invention that could be protected to fail in securing such protection by bad
choices in claim drafting.”) (citing cases). The Court does not yet know what the correct answer
to these questions might be. But what the Court can say, for the reasons set out above, is that,
based on the record before it, “gasoline” can refer to gasoline streams used at a refinery. (Tr. at
31)

14

 
Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the
loss of the right to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874,
878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1 (3d Cir. 2006).

The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.
Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

Dated: August 29, 2019 Chui J Bder

Christopher J. Burke
UNITED STATES MAGISTRATE JUDGE

15

 
